DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 6-9, filed 11 March 2022, with respect to claim 1 have been fully considered and are persuasive.  Therefore, the § 103 rejections of claims 1-3, 5-6, 8-9, 16-19, and 27 have been withdrawn. 

Allowable Subject Matter
Claims 1-3, 5-6, 8-9, 16-19, 27, and 29-31 are allowed.

The following is an Examiner’s statement of reasons for allowance: 
Claims 1-3,5-6,8-9,16-19,27,29-31: None of the prior art of record, alone or in combination, teaches or discloses a Laser-Induced Breakdown Spectroscopy (LIBS) system to detect a constituent element of interest within a sample, said LIBS comprising:
 	an element detection assembly comprising a high-resolution spectrometer having a narrowband spectral range covering a spectral feature of the constituent element of interest;
 	a broadband detection assembly comprising a low-resolution spectrometer having a broadband spectral range; and
probe optics optically coupling the probing interface with the pulsed laser source, the low-resolution spectrometer and the high-resolution spectrometer, the probe optics defining a first output light path directing a narrowband spectral portion of the plasma light encompassing said spectral feature of the constituent element of interest to the high-resolution spectrometer, and a second output light path directing a broadband spectral portion of said plasma light to the low-resolution spectrometer,
claim 1.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  
Jean-Ruel et al. (US 2018/0202862) disclose an optical spectrometer (Abstract) comprising:
 	a high-resolution spectrometer having a narrowband spectral range, and
 	a broadband detection assembly comprising a low-resolution spectrometer having a broadband spectral range. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to HINA F AYUB whose telephone number is (571)270-3171.  The Examiner can normally be reached on 9am-5pm ET Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kara Geisel can be reached on 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hina F Ayub/
Primary Patent Examiner
Art Unit 2896